Citation Nr: 1732131	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  15-24 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder with major depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to August 1968.  He had additional service with the Army National Guard of Missouri.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  

The issues of entitlement to service connection for bilateral hearing loss and entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder, are addressed in the REMAND portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active military service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016); see also 38 C.F.R. § 3.303(d) (2016) (providing that service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service).  To establish service connection, the record must contain competent evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2016).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation.").

To prevail, a claimant need only demonstrate that there is an approximate balance of positive and negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Thus, to deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

II.  Factual Background and Analysis

The Veteran is seeking entitlement to service connection for tinnitus.  He attributes his tinnitus to loud military noise exposure from gunfire and explosions without the benefit of any hearing protection while serving in the Army.

The Veteran's service treatment records, including his July 1965 enlistment examination and July 1968 separation examination, are completely silent for any complaints, treatment, or a diagnosis of tinnitus.  Nevertheless, the Veteran's Report of Separation, Form DD-214, indicates that his military occupational specialty was gun loader and light weapons infantryman in Vietnam from 1966 to 1967, followed by radio operator in Germany from 1967 to 1968.  His service personnel records also reflect that he was a Military Police Officer while serving in the Army National Guard of Missouri.  

The Board finds that the Veteran's statements about in-service noise exposure are consistent with his circumstances of service.  As the Veteran is competent to relate a history of noise exposure during service, there is no reason to doubt the credibility of his statements regarding military noise exposure. 

The Board notes that the Veteran's post-service medical records are silent regarding any complaint, treatment, or diagnosis regarding tinnitus.

The Veteran filed his present claim seeking entitlement to service connection for tinnitus in November 2013.  Thereafter, the Veteran underwent a VA audiological examination in May 2014.  During that examination, the Veteran reported experiencing a humming sound following exposure to loud noise, such as the television.  The VA examiner noted that tinnitus specifics could not be provided.  The examiner further indicated that the Veteran's hearing was normal upon separation from military service, that there was no mention of tinnitus in the service treatment records, and that the Veteran did not "time lock the onset of his tinnitus to military service."  Based on the forgoing, the examiner opined that the Veteran's tinnitus was "less likely than not" caused by or the result of his military noise exposure.

In his June 2014 notice of disagreement, the Veteran asserted that he first noticed his tinnitus during active military service "after several fire fights."  He indicated that he could not recall the specific timeframe for the onset of tinnitus during service because many years had passed since he separated from service.  He also claimed that he never reported having tinnitus during service because he was unaware that tinnitus was an actual disability.  The Veteran then concluded that his tinnitus was caused by service, began in service, and has been continuous to this day.  In his subsequent June 2015 substantive appeal to the Board, the Veteran reiterated these assertions, adding that he had explained to the VA examiner that his "tinnitus began within the parameters and date[s] of [his] service . . . therefore time locking the events to service."

After a comprehensive review of the record, the Board finds that service connection is warranted for the Veteran's tinnitus.  Despite the May 2014 VA examiner's observations about the lack of in-service evidence of tinnitus, as well as the examiner's indication that the Veteran was unable to provide specifics regarding the onset of his tinnitus symptoms, the Veteran has clearly stated that he was aware of tinnitus beginning during his military service and that the tinnitus has continued since that time.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, the Board finds that the Veteran's statements are competent and credible evidence regarding his in-service noise exposure and the observable symptoms of tinnitus that he has experienced since he separated from active duty service.  See Layno, 6 Vet. App. at 469-470; Charles, 16 Vet. App. at 374.  Moreover, the Board finds that the Veteran's statements regarding the onset and nature of his ongoing tinnitus are probative evidence in support of his claim.  Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

As the evidence for and against the claim of entitlement to service connection for tinnitus is in equipoise, reasonable doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for tinnitus is granted.


REMAND

Review of the electronic claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his remaining claims on appeal. 38 U.S.C.A. § 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2016).

A.  Bilateral Hearing Loss

As an initial matter, the Board acknowledges that the Veteran's statements about in-service noise exposure are consistent with his circumstances of service.  

In May 2014, the Veteran was afforded a VA audiological examination.  After reviewing the evidence of record and evaluating the Veteran, the VA examiner concluded that military noise exposure was not the likely cause of the Veteran's current hearing loss.  In support of the opinion, the examiner cited to The Institute of Medicine (2005), stating that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure can develop long after noise exposure. 

The Board finds that the VA opinion is inadequate and does not provide a sufficient basis upon which to decide the claim.  The VA examiner opined that the Veteran's hearing loss was not caused by or a result of noise exposure in the military because his hearing was normal at the time of separation with no permanent positive threshold shift from his hearing at enlistment testing.  The United States Court of Appeals for Veterans Claims (Court) has held that the absence of evidence of a hearing loss disability in service is not fatal to a veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  While the Veteran did not have hearing loss at the time of separation, this alone is not a sufficient rationale for a negative nexus opinion. Therefore, the Board finds the opinion is insufficient for VA adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Because of the deficiencies of the VA opinion, there is no adequate medical opinion of record that addresses whether there is any relationship between the Veteran's active military service and his current hearing loss.  Thus, a new medical opinion is necessary to make a determination in this case.  Barr, 21 Vet. App. at 311.  

B.  PTSD with Major Depressive Disorder

The Veteran was afforded a VA psychiatric examination in May 2014.  Based on that evaluation, the RO granted entitlement to service connection for PTSD with major depressive disorder and assigned a 30 percent disability rating, effective November 22, 2013.

In his June 2014 notice of disagreement and June 2015 substantive appeal to the Board, the Veteran described having additional symptoms which were not found on VA psychiatric examination in May 2014.  For example, during the May 2014 VA  examination, the Veteran denied past suicidal thoughts and attempts.  However, in his June 2014 notice of disagreement, the Veteran asserted that he now experiences homicidal and suicidal ideation on a consistent basis.

As there is an indication that the disability may have increased in severity, the Board finds it necessary to remand the claim for a contemporaneous examination to ensure that VA meets its duty to assist.  38 C.F.R. § 3.159 (c)(4)(i) (2016).  See Snuffer v. Gober, 10 Vet. App. 400, 403(1997) 

The AOJ must schedule the Veteran for a new psychiatric examination.  After reviewing the evidence of record, including the statements made by the Veteran in his June 2014 notice of disagreement and June 2015 substantive appeal to the Board, the VA examiner must conduct a full evaluation of the Veteran's psychiatric symptoms to determine the current severity of his service-connected PTSD with major depressive disorder.

Accordingly, this case is remanded to the RO or the Appeals Management Office (AMO) for the following actions:

1.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his hearing loss.  The electronic claims file must be provided to the examiner in conjunction with the examination. 

After reviewing the evidence of record, performing a clinical evaluation of the Veteran, and with consideration of the Veteran's lay statements regarding his in-service and post-service noise exposure, his in-service symptoms, and his symptoms since separation from service, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hearing loss began in service, was caused by service, or is otherwise related to service, to include the established in-service noise exposure.  

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.

A complete rationale should be provided for any opinion or conclusion expressed.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected PTSD with major depressive disorder.  The Veteran's electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that all pertinent records have been reviewed.

After reviewing the evidence of record, and taking into consideration the symptoms identified by the Veteran in his June 2014 notice of disagreement and June 2015 substantive appeal to the Board, the VA examiner must evaluate the current severity of the Veteran's service-connected PTSD with major depressive disorder.  

A rationale which considers the clinical and lay evidence of record should accompany any discussion(s) and/or opinion(s) provided in the examination report.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


